Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a zoom lens and related methods for manufacturing, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in amended independent claims 1 (with claims 2, 4, 6-12 dependent on claim 1); as recited in amended independent claim 3 (with claims 15 and 17-23 dependent on claim 3); as recited in amended independent claims 13 and 14, the allowable subject matter indicated in the office action mailed on 12-10-20, on pages 11-12, in paragraphs 4 and 5; and as noted in the Applicant’s response and amendment filed on 3-10-21, on page 13. Original claims 5 and 16 were cancelled by the Applicant’s amendment filed on 3-10-21.
The object of the claimed invention is to provide, for example, a zoom lens system that is a wide-angle lens system having a higher zoom ratio than the prior art zoom lens systems and with a higher aperture ratio.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Specification
The lengthy specification (i.e. 56 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/EVELYN A LESTER/Primary Examiner
Art Unit 2872